In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana


                         No. 06-13-00018-CV



KAREN ENDSLEY, BRAD ENDSLEY, AND ENDSLEY ELECTRIC, INC. D/B/A
          INDUSTRIAL POWER SYSTEMS, INC., Appellants

                                   V.

        MILLER, JAMES, MILLER & HORNSBY, L.L.P., Appellee



               On Appeal from the County Court at Law
                        Bowie County, Texas
                   Trial Court No. 12C1571-CCL




              Before Morriss, C.J., Carter and Moseley, JJ.
                Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION
       Karen Endsley, Brad Endsley, and Endsley Electric, Inc. d/b/a Industrial Power Systems,

Inc., appellants, filed their notice of appeal March 8, 2013. The reporter’s record was filed

March 19, and the clerk’s record was filed March 26, making appellants’ brief due April 25.

       When neither a brief nor a motion to extend time for filing same were received by

May 15, our clerk’s office contacted appellants by letter, extended the deadline for filing their

brief to May 30, and warned them that failure to file the brief by May 30 would subject their

appeal to dismissal for want of prosecution. See TEX. R. APP. P. 42.3(b), (c). On May 30, Karen

Endsley called our clerk’s office and stated that she had been working on the brief, which she

claimed was almost complete, and requested that she be given a few more days—until June 3—

to complete and file appellants’ brief. Endsley’s request was granted, and she appeared in person

at our clerk’s office on June 3; however, rather than file the brief as she had stated she would,

Endsley filed a motion for an extension of time. The motion was granted, and the deadline for

filing appellants’ brief was extended to June 25.

       The June 25 deadline came and went, and still no brief from the appellants.

Consequently, our clerk’s office sent appellants a second notice informing them that their brief

was, once again, late and directing them to file a brief on or before July 29, 2013, should they

still desire to prosecute this appeal. Further, the notice warned appellants that their failure to file

a brief on or before July 29 would subject the appeal to dismissal for want of prosecution. See

TEX. R. APP. P. 42.3(b), (c).




                                                    2
       On July 29, 2013, Endsley once again contacted our clerk’s office and stated that she had

completed the brief but that she lost it during a recent power outage. She indicated that she was

working on reproducing the brief and was optimistic that she could hand deliver it to the clerk’s

office on July 30. It is now August 14, and we have received neither the appellants’ brief nor a

request for an extension of the briefing deadline.

       Pursuant to Rule 42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal

for want of prosecution. See TEX. R. APP. P. 42.3.




                                              Jack Carter
                                              Justice

Date Submitted:        August 14, 2013
Date Decided:          August 15, 2013




                                                 3